Gaines, Associate Justice.
This proves, upon examination, to be a transcript filed by appellee of the proceedings in a case brought here by appellant, numbered six thousand and twenty on the docket of this court, and decided in favor of appellee on a former day of this term. If an appellee be not satisfied with the transcript filed by the appellant in the Supreme Court, it is his privilege to procure and file a more perfect record for the presentation of the questions involved. His transcript, however, should be filed with appellant’s transcript, and have the same number, so that the appeal may be treated as one case. The clerk is not expected to know the contents of the transcripts filed in this court; and, therefore, when the appellee, after the appellant has filed his transcript, desires to file a more perfect record, he should call the attention of the clerk to the fact, so that it may not be numbered and docketed as a different case. The failure to do this in the present case has led to the accumulation of costs which should not have been incurred. The entry will, therefore, be stricken from the docket, and the appellee will be taxed with the additional costs thereby created.
It is accordingly so ordered.
Ordered accordingly.
Opinion delivered June 12, 1888.